TEXAS COURT OF APPEALS, THIRD DISTRICT, AT AUSTIN



NO. 03-09-00398-CV


Pete Trevino, Appellant

v.

The State of Texas, Appellee




FROM THE DISTRICT COURT OF TRAVIS COUNTY, 126TH JUDICIAL DISTRICT
NO. D-1-GN-06-001984, HONORABLE JOHN K. DIETZ, JUDGE PRESIDING


M E M O R A N D U M   O P I N I O N

		Trevino appeals a final judgment that was signed on April 23, 2009.  Notice of appeal
was due 30 days from the date of the decree.  See Tex. R. App. P. 26.1.  Notice of appeal in this case
was due by May 25, 2009, and not filed until July 7, 2009.  Because the notice of appeal was not
timely filed, this Court does not have jurisdiction over the appeal.  Accordingly, we dismiss the
appeal for want of jurisdiction.
 
					           Diane M. Henson, Justice
Before Justices Patterson, Puryear and Henson
Dismissed for Want of Jurisdiction
Filed:   January 8, 2010